         

Exhibit 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
          This Separation Agreement and General Release Agreement is entered
into this 3 day of November, 2008 by and between Kathy Hollenhorst (hereinafter
referred to as “HOLLENHORST”) and Caribou Coffee Company, Inc., a Minnesota
Corporation (hereinafter referred to as the “Company”).
          WHEREAS, HOLLENHORST’S employment with the Company shall terminate at
the close of business on December 10, 2008; and
          WHEREAS, HOLLENHORST and the Company want to fully and finally settle
all issues differences and claims whether potential or actual between them
including but not limited to any claim that might arise out of HOLLENHORST’S
employment with the Company and the termination of such employment.
          NOW THEREFORE in consideration of the mutual promises contained in
this Agreement it is agreement as follows:
          1. SEPARATION
          The parties agree that HOLLENHORST’S employment with the Company shall
terminate on the close of business December 10, 2008.
          2. SEPARATION PAYMENTS
          A. As a result of HOLLENHORST’S termination from employment as
described in Section 1, HOLLENHORST will receive in her final paycheck the
following payments:
          (i) A final payroll check less applicable withholding; and
          (ii) An amount equal to her accrued but unpaid vacation pay, less
applicable withholding.
          B. In consideration of and in complete and total settlement of the
claims described below in Section 3, Company shall pay HOLLENHORST an amount
equal to her base salary at the last prevailing salary rate equal to six
(6) months, totaling $109,068.70, less applicable withholding. If HOLLENHORST
has not rescinded this Agreement pursuant to Section 4 herein, this amount will
be paid to HOLLENHORST in order to comply with Section 409A of the Internal
Revenue Code in a lump sum, less applicable withholding, six (6) months and one
(1) day following December 10, 2008.
          C. Following completion of calendar year 2008, the Company shall
calculate whether under the 2008 Bonus Plan for CEO, CFO, SVP, VP, Sr. Directors
and Directors, HOLLENHORST would have earned any bonus and pay HOLLENHORST an
amount equal to 11/12 of any such bonus that would have otherwise been earned.
Any amount so calculated will be paid to HOLLENHORST on or before March 15,
2009. HOLLENHORST shall not be eligible for any discretionary bonus that might
otherwise be paid to other executives of the company. The eligibility for any
bonus under this Section 2. C. shall have no effect upon any other provisions of
this Agreement.

 



--------------------------------------------------------------------------------



 



          D. HOLLENHORST shall be allowed to keep her computer, printer and
Blackberry after all Company paid for software and data has been removed.
HOLLENHORST shall be responsible for making arrangements for any new voice or
data plan for the Blackberry.
          3. RELEASE OF CLAIMS
          HOLLENHORST and the Company intend to settle any and all claims except
for any Workers Compensation claims made prior to December 10, 2008, that
HOLLENHORST has or may have against the Company as a result of the Company’s
hiring of HOLLENHORST, HOLLENHORST’S employment with the Company, and the
cessation of HOLLENHORST’S employment with the Company. HOLLENHORST agrees that
in exchange for the Company’s promises specified in this Agreement and in
exchange for additional consideration to be paid to HOLLENHORST by the company
as described above in Sections 2.B. HOLLENHORST for herself, her heirs,
successors and assigns, herby releases and discharges the Company, its parent
and affiliated companies, and each of their respective directors, officers,
agents, employees, successors and assigns all of whom are hereinafter sometimes
referred to as “releasees”, from any and all liability or damages arising out of
her relationship with the releasees through the date of signing this Agreement,
whether known or unknown, foreseen or unforeseen, and, to the maximum extent
permitted by law, agrees not to institute any claims for damages nor authorize
or assist any other party, governmental or otherwise, to institute any claim for
damages via administrative or legal proceedings or otherwise against the Company
or any of the releasees for any such claim including, but not limited to, any
claims arising under or based on Title VII of the Civil Rights Act of 1964 (42
U.S.C. § 2000E et seq.); the Age Discrimination in Employment Act (29 U.S.C §
621 et seq.); the Family and Medical Leave Act (29 U.S.C. § 2601 et seq.); the
Americans with Disabilities Act (42 U.S.C. § 12101 et seq.), the law, regulation
or ordinance of any state or local governmental unit; and any contract, quasi
contract, negligence or tort claims, whether for compensatory or punitive
damages, and whether developed or undeveloped, arising from or related to the
company’s hiring of HOLLENHORST, HOLLENHORST’S employment with the Company, and
the cessation of HOLLENHORST’S employment with the company, and including but
not limited to attorney’s fees, related costs and interest. HOLLENHORST and the
Company agree that signing of this Agreement does not apply to and shall not
affect her right to enforce the terms of this Agreement, to seek remedy for
breach of this Agreement, to subsequently assert any claims arising from acts
occurring solely after the execution of this Agreement, or to file a charge with
or participate in an investigation conducted by the Equal Employment Opportunity
Commission.

 



--------------------------------------------------------------------------------



 



          4. RIGHT TO RESCIND
          HOLLENHORST has been informed of her right to rescind this Agreement
as far as it extends to potential claims under Minn. Stat. Ch. 363A by written
notice to the Company within fifteen (15) calendar days following her execution
of the Agreement. To be effective, the rescission must be in writing and
delivered to the Company either by hand or mail within the fifteen (15) day
period. If delivered by mail, the rescission must be: (1) postmarked within the
fifteen (15) day period; (2) properly addressed to the Company as set forth in
Section 14 hereof; and (3) sent by certified mail, return receipt requested.
          HOLLENHORST has also been informed that the terms of this Agreement
shall be open for acceptance by her for a period of forty five (45) days, during
which time she may consider whether to accept the Company’s offers and execute
this Agreement. HOLLENHORST understands that she is free to sign and return the
Agreement at any time within the 45-day period. The parties agree that any
changes in this Agreement made prior to signing, whether material or not, do not
restart the forty five (45) day period for consideration.
          It is understood the Company shall have no obligation under this
Agreement whatsoever in the event of such rescission, in whole or in part, by
HOLLENHORST.
          5. NO RECOGNITION OF WRONGDOING
          The signing of this Agreement and payment of the money described in it
do not represent any admission of wrongdoing or violation of any statute,
agreement, or common law by the Company.
          6. OUTPLACEMENT
          The following expiration of the rescission period set forth in
Section 4, the Company agrees to provide for nine months of career transition
services through Career Partners International should HOLLENHORST elect to take
advantage of such services.
          7. CONFIDENTIALITY
          HOLLENHORST agrees to keep the terms and conditions of this Agreement
confidential and not disclose them to any person other than her attorney,
accountant or spouse who shall each be advised to keep such information
confidential. HOLLENHORST represents that she has not disclosed the terms and
conditions of this Agreement to any person other than her attorney, accountant
or spouse prior to signing this Agreement.

 



--------------------------------------------------------------------------------



 



          8. THIRD PARTY INQUIRIES
          In response to inquiries by third parties regarding the reasons for
HOLLENHORST’S separation from the Company, the parties will only state the dates
of HOLLENHORST’S employment and nothing further. HOLLENHORST will not grant
interviews with any form of media including, without limitation, internet,
radio, television, newspaper, trade paper or other publications regarding her
separation from the company nor will she provide commentary on the Company, its
methods of operations or on any of its directors, officers or employees. If any
such inquires are made, HOLLENHORST will immediately notify the Vice President
of Human Resources of the Company.
          9. NON-DISCLOSURE
          HOLLENHORST agrees to hold in confidence and not to directly or
indirectly reveal, disclose, use or transfer any “Confidential Information” at
any time hereafter to any person or entity and covenants and represents that she
has not done so heretofore. The term “Confidential Information” means all
information or material proprietary to the Company, its subsidiaries or
affiliates and not generally known, about which HOLLENHORST obtained knowledge
of or access to through HOLLENHORST’S relationship with the Company.
“Confidential Information” includes, but is not limited to, the following types
of information and other information of similar nature whether or not in
writing: the Company’s, its subsidiaries’ or affiliates’ financial statements,
financial information, buying, marketing and pricing methods, plans and
techniques; concepts, compilations, know how, procedures, manuals; reports;
lists of existing and contemplated clients, employees, customers, products,
services and supplies; the methods, products and services used and preferred by
specific clients and customer’s financial information, employee lists and other
confidential information entrusted by clients, customers and other third parties
to the Company, its subsidiaries and affiliates.
          HOLLENHORST agrees to promptly refer to any requests for Confidential
Information he receives to the Vice President of Human Resources of the Company.
          10. CONTROLLING LAW
          This Agreement shall be governed by and interpreted in accordance with
the laws of the State of Minnesota, without regard to conflicts of law
provisions. This Agreement is made in Minnesota and state or federal courts in
Hennepin County, Minnesota shall have exclusive jurisdiction and venue over any
dispute arising hereunder.
          11. BREACH
          If HOLLENHORST breaches any of the agreements contained herein, all
amounts paid to HOLLENHORST pursuant to Section 2.B. shall be considered
unearned, and at the option of the Company and as consistent with applicable
law, be forfeited and returned to the Company and any amounts to be paid shall
cease. This provision shall not prevent the Company from pursuing its remedies
and seeking damages for breach of this Agreement.

 



--------------------------------------------------------------------------------



 



          12. ENTIRE AGREEMENT
          This Agreement contains all understandings and agreements between the
parties concerning the termination of HOLLENHORST’S employment with the Company.
Except as specifically set forth herein, it does not terminate or supersede any
past employment obligations of HOLLENHORST to the Company under any prior
agreement or policy of the Company pertaining to confidentiality of information
or ownership of information, property, copyrights, inventions or other
intellectual property of the Company. Any modification of or addition to this
Agreement must be in writing and signed by HOLLENHORST and the Company.
          13. REPRESENTATION
          HOLLENHORST herby affirms and acknowledges that she has read the
foregoing Agreement and fully appreciates the meaning of the terms of this
Agreement and their effect, and that she enters into this Agreement freely and
voluntarily. HOLLENHORST also affirms and acknowledges that the Company has
advised that she consult with an attorney prior to signing the Agreement.
          14. NOTICES
          All notices and other communication required or allowed under this
Agreement will be in writing and either delivered or sent by registered or
certified mail, postage prepaid, unless notice of different address is give, to:

     
          Company:
  Karen McBride
 
  Vice President of Human Resources
 
  Caribou Coffee Company, Inc.
 
  3900 Lakebreeze Avenue N.
 
  Minneapolis, MN 55429
 
   
          With copy to:
  Dan E. Lee
 
  General Counsel and Secretary
 
  Caribou Coffee Company, Inc.
 
  3900 Lakebreeze Avenue N.
 
  Minneapolis, MN 55429

 



--------------------------------------------------------------------------------



 



     
 
   
          Hollenhorst:
  KATHY HOLLENHORST
 
  13985 Woodland Court
 
  Becker, MN 55308

               To receive the consideration set forth in this Agreement, you
must sign and return this Agreement to the Company within 45 days after
receiving it and not rescind within the 15-day period described in Section 4.
          IN WITNESS WHEREOF, the parties have executed this Agreement the date
first above written.

             
 
          Caribou Coffee Company, Inc.
 
                     
 
           
 
 
 
       
 
            Kathy Hollenhorst       Name:
 
                     
 
           
 
 
 
       
 
           
Date
          Title
 
           
 
 
 
       
 
           
 
          Date

 